Citation Nr: 9905670	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-44 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945 and from April 1948 to May 1966.

This appeal arises from a rating decision of May 1990 from 
the Montgomery, Alabama, Regional Office (RO).  The appellant 
perfected an appeal to this decision and in a January 1998 
decision by the Board of Veterans' Appeals (Board), the case 
was remanded to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.


REMAND

The appellant, the veteran's widow, contends that the 
veteran's death was due to a heart disorder that began during 
service.  She also contends that radiation from antennas 
caused the veteran to develop cancer.  After a review of the 
record, the Board of Veterans' Appeals (Board) finds that 
this case must again be returned to the RO for evidentiary 
development.

In the Board's January 1998 remand, the RO was instructed to 
obtain private hospital records and private medical records.  
The RO mailed the necessary authorization forms for the 
release of the requested information to the appellant at the 
address under which she had filed her claim.  The record does 
not show that the release authorizations were ever returned.  
However, in January 1997, the appellant's representative 
notified the RO that the box number at which appellant 
received mail had been changed.  Therefore, it is uncertain 
as to whether the release forms were ever received by the 
appellant since they were not mailed to the correct 

address.  The appellant is advised that to ensure that her 
claim receives thorough and proper consideration, she should 
respond to the RO's requests.  Accordingly, the case must be 
returned to the RO to request the private hospital and 
private medical records specified in the Board's January 1997 
remand.

The Board's January 1997 remand requested that the RO obtain 
the veteran's retiree medical records for post service 
treatment in military medical facilities.  The RO requested 
records from the military hospital at Fort Rucker, Alabama, 
however, the hospital responded that there were no records.  
The RO also requested records from the National Personnel 
Records Center (NPRC) address code 13.  However, NPRC 
provided a negative response.  It is noted that the request 
to NPRC did not specifically indicate that the veteran's 
retiree medical record was being sought.  Additionally, the 
response from NPRC was received from the military personnel 
records section vice the organizational records section.  
Accordingly, this case will be returned to the RO to request 
the veteran's retiree medical records from NPRC.

The U.S. Court of Veterans Appeals (Court) has held that the 
duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), as set forth in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), requires that the VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Additionally, a 
remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that any notices 
sent to the appellant in connection with 
this claim and appeal are sent to the 
proper address.

2.  The RO should request a legible copy 
of the terminal hospital report and 
copies of related medical records from 
the Southeast Alabama Medical Center for 
the veteran's hospitalization in December 
1989, following receipt of any 
authorizations for the release of such 
information.  

3.  The RO should request legible copies 
of treatment records from November and 
December 1989 from Dr. Thomas Brown, 1450 
Ross Clark Cr., S.E., Suite 3, Dothan, AL 
36301, following receipt of any 
authorizations for the release such 
information.

4.  The RO should request legible copies 
of treatment records from 1986 from Dr. 
Sam Hollobaugh, 405-B James St., Ozark, 
AL 36360, following receipt of any 
authorizations for the release such 
information.

5.  The RO should request the veteran's 
retiree medical records from NPRC.  The 
request should be made to National 
Personnel Records Center, NPRC-OR, 9700 
Page Blvd., St. Louis, MO  63132.  The 
request should include the veteran's full 
name and Social Security number, and 
indicate that inpatient and outpatient 
treatment records from 1966 to 1989 at 
the Army Hospital at Ft. Rucker, Alabama, 
were being sought.  The request should 
also specifically note that the veteran's 
"retiree medical record" is being 
requested and that the veteran is 
deceased.

6.  Following completion of the above, 
the RO should review the appellant's 
claim and determine whether service 
connection for the cause of the veteran's 
death can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the appellant, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until she is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

DGAR



- 5 -


